Citation Nr: 0720761	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension by reason of regular 
aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
June 1953.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This case has been advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).   


FINDINGS OF FACT

1.  The veteran currently has the following nonservice-
connected disabilities: coronary artery disease, rated as 30 
percent disabling; degenerative joint disease (DJD) of the 
right shoulder, left shoulder, cervical spine, and left hip, 
each rated as 10 percent disabling; and residuals of prostate 
cancer, hypertension, bone cancer, a psychiatric disorder, a 
lung disorder, left knee DJD, right knee DJD, left wrist 
arthritis, and right wrist arthritis, each rated as 
noncompensable (0 percent disabling).  The combined 
nonservice-connected disability rating is 60 percent, with 
consideration of the bilateral factor.  

2.  The veteran does not have a single disability rated at 
100 percent; however, he is over the age of 65 and 
"substantially confined" to his home.  

3.  The veteran is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not require the regular aid and 
assistance of another to perform the routine activities of 
daily living.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
benefits by reason of being housebound are met.  38 U.S.C.A. 
§§ 1502, 1513, 1521, 5107 (West 2002); 38 C.F.R. § 3.351 
(2006); Hartness v. Nicholson, 20 Vet. App. 216 (2006)    

2.  The criteria for entitlement to special monthly pension 
benefits by reason of being in need of aid and attendance of 
another person are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted permanent and total non-service 
connected pension benefits on the basis of extra-schedular 
consideration (i.e., 38 C.F.R. § 3.321(b)(2)) by a rating 
decision dated in February 2002.   Presently he is seeking 
entitlement to additional allowance for special monthly 
pension benefits based on the need for regular aid and 
attendance, or due to housebound status.

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination. Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d)(2).

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities: coronary artery disease, rated as 30 percent 
disabling; degenerative joint disease (DJD) of the right 
shoulder, left shoulder, cervical spine, and left hip, each 
rated as 10 percent disabling; and residuals of prostate 
cancer, hypertension, bone cancer, a psychiatric disorder, a 
lung disorder, left knee DJD, right knee DJD, left wrist 
arthritis, and right wrist arthritis, each rated as 
noncompensable (0 percent disabling).  The combined 
nonservice-connected disability rating is 60 percent, with 
consideration of the bilateral factor.  The Board has 
reviewed all of these conditions, and found no basis to 
increase any of the evaluations at this time.  

With regard to housebound status, the threshold statutory 
requirement is that the veteran must have a single permanent 
disability rated at 100%.  In this regard, the Board has 
reviewed the veteran's nonservice-connected disorders and 
finds that there is no basis at this time to increase any of 
the veteran's disorders to 100 percent.  Thus, based on the 
applicable statute and regulation alone, the basic 
requirements for special monthly pension on the account of 
being housebound have not been met.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).

However, the United States Court of Appeals for Veterans 
Claims (Court) recently held that a veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).  

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the veteran have a disability 
rated as permanent and total (100%) is excluded if he or she 
is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the veteran 
be "substantially confined" to the home or its immediate 
premises is broadly construed and met when the veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the veteran be unable to leave the house at 
all. Id. at 222.  
        
Thus, in this case, since the veteran is over age 65, 
possesses a minimum disability rating of 60 percent, and 
served for 90 days or more during a period of war, he is 
considered to be entitled to special monthly pension on the 
basis of being permanently housebound.  Hartness, 20 Vet. 
App. at 221.  In lieu of the combined 60 percent disability 
rating that has been met, it is also clear from the record 
that the veteran has been retired for many years due to his 
disabilities, and is "substantially confined" to his home 
in terms of not being able to leave for the purpose of 
earning a living.  In any event, with regard to housebound 
status, the appeal is granted.  

The Board now turns to the issue of whether the veteran is 
entitled to the higher benefit of special monthly pension 
based on aid and attendance.  

With regard to aid and attendance, VA treatment records from 
1997 to 2003 and the September 2003 VA Aid and Attendance 
examination show that the veteran has never been in a nursing 
home and does not currently require nursing home care on 
account of any mental or physical incapacity.  Further, the 
evidence demonstrates that the veteran does not suffer from 
any significant vision problem as to be blind or nearly 
blind.  38 C.F.R. § 3.351(b), (c).  Such facts provide 
evidence against this claim.  

With regard to the factors in determining the need for 
regular aid and attendance, the veteran underwent September 
2003 VA Aid and Attendance and heart examinations by the same 
physician.  The veteran is currently 76 years old.  Despite 
his age, the examiner found that the veteran is able to 
protect himself from the hazards and dangers of his daily 
environment.  He walks every day, and can walk up to one 
mile.  He also watches TV and reads.  At the examination, he 
was alert, active, and oriented.  There was no loss of 
coordination or atrophy in his lower or upper extremities.  
Despite a history of problems with his left hip, he had full 
range of motion with no swelling.  He was not using 
mechanical aids to walk at the time of the examinations, and 
his gait and posture were normal.  Most importantly, the 
examiner noted that the veteran was not bedridden, was 
competent in managing his benefits, and is able to perform 
most activities at that time, providing highly probative 
evidence against this claim.   

Overall, these examinations and treatment records provide 
clear evidence against the need for regular aid and 
attendance, providing evidence against this claim.  These 
records simply do not show that the veteran requires 
assistance bathing, eating, dressing, cleaning, or with the 
activities of daily living.  In fact, according to May 2003 
VA treatment records, he himself is the primary care giver 
for his wife.  The post-service medical record, as a whole, 
is found to provide evidence against this claim. 

The Board acknowledges that treatment records show that the 
veteran underwent coronary artery bypass grafting in May 2003 
and left heart catheterization in August 2003.  See VA 
treatment records dated in May 2003 and Winn Parish Medical 
Center records dated in August 2003.  In addition, April 2003 
VA treatment records note that the veteran experienced an 
exacerbation of his left hip condition with severe pain and 
difficulty ambulating at that time.  However, subsequent 
private X-rays dated September 2003 from Rapides Regional 
Medical Center show no left hip abnormality.  The September 
2003 VA examiner also noted full range of motion of the left 
hip with only mild tenderness.  Overall, private and VA 
treatment records support the conclusions of the VA examiner, 
providing evidence against this claim.    

The Board does not dispute the fact that the veteran has 
significant health problems; however, the standard for aid 
and attendance status is quite high.  The Board does not deny 
that the veteran's reported shortness of breath and chest 
pain due to his continuing heart problems essentially confine 
him to his home and immediate premises.  In this respect, per 
this decision, housebound benefits have already been granted.  

Overall, however, there is simply no evidence that even with 
all the veteran's difficulties, he requires the regular aid 
and attendance of another.  Consequently, it is apparent from 
the medical evidence that the basic requirements for special 
monthly pension on the account of regular aid and attendance 
have not been met.  38 C.F.R. § 3.352(a).

Accordingly, despite the veteran's contentions, the Board 
finds that the preponderance of the evidence is against 
special monthly pension by reason of need for regular aid and 
attendance.  38 U.S.C.A. § 5107.  As such, the evidence is 
not so evenly balanced as to require resolution of doubt in 
the claimant's favor. Id.  The appeal is denied.      

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in September 
2003 and supplemental correspondence dated in January 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his special monthly pension claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that the RO has provided all notice required initially by the 
VCAA for the first three elements of notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

With regard to the 1st element of notice, there is no letter 
from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  In 
addition, no letter of record met the 4th element of VCAA 
notice by asking the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 
    
Finally, the Board observes that the RO did not provide the 
veteran with all VCAA notice prior to the January 2004 
adverse determination on appeal.  Pelegrini, 18 Vet. App. at 
120.

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  
 
Thus, in this case, there is a presumption of prejudice due 
to timing and content errors in the provision of VCAA notice.  
However, the Board finds that prejudice has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) in this case, based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, the 
veteran reasonably understands from the notices provided what 
was needed.  

Specifically, the veteran submitted personal statements, and 
authorized the release of private medical records in order to 
substantiate his claim.  In addition, the actual notices 
provided by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the special monthly pension claim.  
Further, with regard to the fourth element of VCAA notice, 
the VCAA letter dated in September 2003 advised the veteran 
that the VA required additional evidence in order to 
substantiate his claim.  Thus, the veteran was aware that 
additional evidence was required.  Overall, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.      

With respect to the duty to assist, the RO has secured the 
veteran's service records, VA treatment records, private 
medical evidence as identified and authorized by the veteran, 
and several relevant VA medical examinations.  He has not 
identified any other additional records.  In fact, neither 
the veteran nor his representative has stated that any 
additional evidence remains outstanding.  

VA's duty to assist thus includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In this 
respect, it appears that the veteran's own statements and SSA 
inquiries by the RO reveal that the veteran has been 
receiving SSA disability benefits as early as December 1999.  
However, it also appears from the record that any outstanding 
SSA records pertaining to the veteran's SSA disability award 
would be over six years old; and hence, would not assist the 
veteran in demonstrating the factors of aid and attendance.  

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Consequently, further efforts to 
obtain these records are clearly not warranted.       

Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

Special monthly pension by reason of being housebound is 
granted.   

Special monthly pension by reason of regular aid and 
attendance is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


